DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments received on 03/11/2022 have been accepted and entered. All 112 (b) rejections set forth in the Office Action mailed on 09/13/2021 have been overcome. 
Response to Arguments
Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument on pg. 7 of applicant’s remarks with reference to the use of the references in the 103 rejection over Takeda in view of Clegg, that the condensate management portion does not “delay any change in measurement”, the Examiner believes that applicant is not recognizing the broadest reasonable interpretation of the claim limitation “wherein the condensate management portion delays the transition of the rate of temperature change from the first state to the second state for a predetermined time period when the water heater system enters the standby mode from the heating mode”. The limitation recites delaying transition the rate of temperature change from a first state to a second state, not the measurement of the transition from the first state to the second state. Thought not explicitly recited, with the location of the discharge pipe 80 at the top of the elongate neutralization tank 70 would result in holding of the condensate in the tank for a period of time, resulting in the delay of the temperature change upon leaving the tank through discharge pipe 80. As a result, the rejection of the limitation by Takeda remains.
Additionally, applicant’s argument that the thermistors of Clegg do not suggest the use of a 
temperature sensor to detect the rate of change is not persuasive. Clegg teaches of utilizing the multiple thermistors to detect the flow rate of the fluid leaving the tank through a voltage change over time of the multiple thermistors which could be contained within a single temperature sensor as it is known in the art for a temperature sensor to contain multiple thermistors. Even though Clegg utilizes these thermistors to detect the fluid flow rate of fluid leaving a container this use of temperature change to detect the fluid flow rate could easily be transferred into the invention of Takeda for the advantages stated in the previous office action. Clegg detects the successive change of temperature from one thermistor to the next to determine the fluid flow rate. This could be easily combined into Takeda as the leakage would have a different temperature to the condensate and would result in a change of temperature. As the leakage travels from one thermistor to the next there would be a voltage change and a time period between the voltage change of the two thermistors. Graphically this could be represented in the voltage versus time graph resulting in  the flow rate of the leakage to be detected. 
	Further, the examiner believes that the field of the invention of Clegg is relevant as it teaches the use of thermistors to detect the fluid flow rate which would directly correlate to the claimed invention. 
	Further, the Examiner believes that even with the continuous flow of condensate taught in Takeda, the multiple thermistor temperature sensor taught by Clegg would still function for the reasons states in the argument above, stating that it would be able to detect the change of temperature traveling form one thermistor to the next.
	Further, the Examiner believes that the combined teachings of Clegg and Takeda would teach all the claimed limitations of claim 1. The condensate management portion delays the transition of the temperature of the condensate from the first state to the second state, not the detection of that transition. The temperature sensor could detect the change of the transition prior to the condensate management portions delaying of that transition to its outlet. The condensate management portion delays the transition at its outlet, not the detection of its transition at its outlet.
	As a result the combined teachings of Clegg and Takeda teach the claimed limitations of claim 1 and the rejection remains. 
	Further, applicant’s argument of claim 5 stating that Clegg cannot detect the transition from a negative temperature range to a positive temperature range is not persuasive. Clegg would be able to detect the change of voltage, whether that be a positive to negative or negative to positive, between two thermistors. These two thermistors could be contained within a single temperature probe as it is known in the art to do so. As a result, the combined teachings of Clegg and Takeda teach the claimed limitations of claim 5 and the rejection remains. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (JP
2001041579 A) in view of Clegg (GB 1486418 A).
Regarding claim 1, Takeda teaches a water heater system comprising (abstract):
a gas burner configured to selectively produce flue gases (Pg. 4, Fig. 1, burner 10);
a heat exchanger (Fig. 1, second heat exchanger 12) for heating water in the water heater
system, the heat exchanger configured to receive one of the water and the flue gases, wherein the
water heater system is operable in a heating mode in which the flue gases are flowing through the water
heater system to heat the water in the water heater system, and a standby mode in which there is an
absence of the flue gases flowing through the water heater system (Pg. 2, ¶ [0005]);
an exhaust assembly in fluid communication with the heat exchanger, the exhaust assembly
including a condensate collector (Fig. 1, outlet pipe 60, neutralization tank 70, discharge pipe 80)
configured to receive the flue gases (Fig. 1, flue gases exit through second heat exchanger 12) and condensate produced by the flue gases, the condensate collector including a condensate management
portion (Fig. 1; outlet pipe 60, neutralization tank 70).
Takeda also teaches of a sensor to detect the presence of a liquid in the condensate collector
(Fig. 1, liquid presence/absence sensor 92) a controller (Pg. 5; Fig. 1, 100) configured to determine a leakage of the water heater system (“determine and detect the presence or absence of a water leakage” – Pg. 5) when a change is detected from a first state to a second state when the water heater system is in the standby mode (“after the combustion has stopped” – Pg. 5) after the water heater system was in the heating mode, wherein the condensate management portion (Fig. 1; outlet pipe 60, neutralization tank 70) delays the transition of the rate of temperature change from the first state to the second state for a predetermined time period when the water heater system enters the standby mode from the heating mode.
Takeda fails to teach of a first temperature sensor positioned to sense a temperature of the
condensate within the condensate collector, the first temperature sensor configured to detect a rate of
temperature change of the condensate; and
Clegg does teach of a temperature sensor, particularly a thermistor (Fig. 2, thermistor 31a-n)
that detects the rate of temperature change over time in a container (Fig. 3, voltage versus time graph).
It would have been prima facie obvious for one of ordinary skill in the art prior to the effective filing date
of the claimed invention to have incorporated the teachings of Clegg to modify Takeda to have utilized a
thermistor instead of a liquid presence/absence sensor to determine the presence of a leak within the
condensate collector. Doing so would allow for the rate of fluid moving through the pipe to be
determined (“give an indication of the average flow rate of the liquid from the container” - Pg. 4) and to
utilize a physically small and easy to mount sensor (“An advantage of the use of thermistors for this
application is that they are physically small and can conveniently be mounted” - Pg. 1).
Regarding claim 2, Takeda as modified teaches the water heater of claim 1, wherein the
condensate collector includes a drain line (Fig. 1, discharge pipe 80), and Takeda as modified further
teaches wherein the first temperature sensor is positioned at least partially within the drain line at a
predetermined location on the drain line (Pg. 5; Fig. 1, liquid presence/absence sensor can be positioned
at position “A” on the discharge tube 80).
Regarding claim 3, Takeda as modified teaches the water heater of claim 2, and Takeda as
modified further teaches wherein the condensate flowing from the heat exchanger toward the
condensate collector defines a downstream direction (Fig. 1, second heat exchanger to outlet pipe 60),
wherein the condensate collector includes a drain pipe fluidly connected to the drain line and positioned
upstream of the drain line (Fig. 1, neutralization tank 70), and wherein the condensate management
portion includes the drain pipe and a portion of the drain line upstream of the predetermined location
of the first temperature sensor (Pg. 5; Fig. 1, liquid presence/absence sensor can be positioned at
position “A” on the discharge tube 80).
Regarding claim 4, Takeda as modified teaches the water heater of claim 2, wherein the
condensate management portion is configured to inhibit flow of leaking water through the drain line
during the predetermined time period. The condensate management portion of Takeda would
necessarily provide some degree of flow inhibiting.
Regarding claim 5, Takeda as modified teaches the water heater of claim 1, and Takeda as
modified further teaches wherein the first temperature sensor is electrically connected to the controller
(See Takeda, Pg. 7, water leak detection mechanism comprises sensor and controller; Fig. 1, sensor 91,
controller 100, wherein the temperature sensor is provided by Clegg), wherein the first state is a
negative rate of temperature change and the second state is a positive rate of temperature change, and
wherein the leakage is determined by the controller when the first temperature sensor detects the transition of the rate of temperature change from the negative rate of temperature change to the
positive rate of temperature change.
The controller of Takeda as previously modified through the introduction of a temperature
sensor from Clegg, is able to detect variation in the rate of temperature change in order to determine a
change within the system, indicating a leak, as per the limitation of claim 5.
Regarding claim 6, Takeda as modified teaches the water heater of claim 5, and Takeda as
modified further teaches wherein the transition of the rate of temperature change from the negative
rate of temperature change to the positive rate of temperature change occurs at an end of the
predetermined time period (Pg. 5).
Regarding claim 7, Takeda as modified teaches the water heater of claim 1, and Takeda as
modified further teaches wherein the time period have a predetermined length of time, and wherein a
change of the predetermined length over time is proportional to a leakage rate (Pg. 4).
An increase in the leakage rate would necessarily result in a proportional change in the length of
predetermined length of time.
Regarding claim 11, Takeda as modified teaches the water heater system of claim 1, and Takeda
further teaches wherein the condensate management portion includes a drain pipe (Fig. 1,
neutralization tank 70), and wherein water leaking from the water heater system accumulates in the
drain pipe during the predetermined time period.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (JP 2001041579 A) in view of Clegg (GB 1486418 A) and Lee (WO 2015194785 A1).
Regarding claim 8, Takeda as modified teaches the water heater of claim 1. Takeda as modified
does not teach further comprising a second temperature sensor positioned to sense a temperature of
the flue gases flowing through the exhaust assembly, the second temperature sensor electrically connected to the controller.
	Lee does teach of an exhaust duct with a low water level sensor and a high water level sensor
(Pg.8, lines 307-312). It would have been prima facie obvious to one of ordinary sill in the art prior to the
effective filing date of the claimed invention to have incorporated the teachings of lee to modify Takeda
to utilize a second sensor within the outlet assembly. Doing so would allow for the controller to
determine if the boiler was operating correctly and to determine if there was a blockage within the
system (Pg. 8, lines 307-325).
Further it would have been prima facie obvious to one of ordinary skill in the art prior to the
effective filing date of the claimed invention to have incorporated the teachings of Clegg to modify
Takeda as modified to make the second sensor a thermistor. Doing so would allow for the use of
physically small sensors that are easy to mount (Pg. 1) and to accurately determine the level of
condensate within the system through comparison of temperature values over time (Pg. 4).
Regarding claim 9, Takeda as modified does teach the water heater system of claim 8, and
Takeda as modified further teaches wherein the condensate collector includes a drain (Fig. 1, discharge
pipe 80), and wherein the controller is further configured to determine a drain blockage of the drain
(See Takeda: Pg. 5; Fig. 1, controller 100) based on a comparison between a temperature reading of the
first temperature sensor and a temperature reading of the second temperature sensor (See two sensor
of Lee, as detailed above, wherein the sensors are thermistors, as taught by Clegg) when the water
heater is in the heating mode.
The controller of Takeda as previously modified by the introduction of a second sensor from Lee
and by modifying those two sensors with the inclusion of temperature sensors by Clegg is capable of
comparing the temperature of the two sensors in order to determine the condensate level within the
system. If the two sensors have the same reading a blockage in the system is determined (See Lee: Pg. 8,
lines 321-325)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762